DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Status
Claims 11-18, 20 and 21 have been withdrawn.
Claims 7 and 19 have been cancelled.
Claims 1, 2, 6, 8, 10-12, 14, 18 and 20 have been amended; support for the amendment can be found in Fig. 5 and 6, and [0043] of the original specification.
Claims 1-6, 8-10 and 22 have been examined on the merits.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2022 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20060096958 A1) hereinafter Zhao in view of Poplett (US 2006/0238960 A1).

Regarding claim 1, Zhao discloses a battery assembly (Fig. 1; element 10) for an implantable medical device ([0018]), the assembly (10) comprising: 

an electrode stack (Fig. 1; element 14) comprising a plurality of electrode plates (Fig. 1; element 18 and 20), 


    PNG
    media_image1.png
    588
    546
    media_image1.png
    Greyscale
wherein the plurality of electrode plates (18, 20) comprises a first electrode plate (Fig. 1; element 18) including a first tab (Fig. 6a; element 37) extending from the first electrode plate (18), a second electrode plate (Fig. 1; element 18) including a second tab (Fig. 6a; element 37) extending from the second electrode plate (18); and a third electrode plate (Fig. 1; element 18) including a third tab (Fig. 6a; element 37) extending from the third electrode plate (18);

    PNG
    media_image2.png
    408
    521
    media_image2.png
    Greyscale

a first portion (annotated Fig. 6A; element 1P) of the first tab (37) and a second portion (annotated Fig. 6A; element 2P) of the second tab (37), and a fifth portion of the third tab (annotated Fig. 6A; element 3P)

a third portion (“weld zone”; [0019]; Fig. 2; element 50) of the first tab (37), a fourth portion (“weld zone”; [0019]; Fig. 2; element 50) of the second tab (37), and a sixth portion (“weld zone”; [0019]; Fig. 2; element 50) of the third tab (37); wherein the third portion (50) of the first tab (37), the fourth portion (50) of the second tab (37), and the sixth portion (50) of the third tab (37) are joined together (Fig. 2, 4) adjacent to (Fig. 6A) the first portion (1P), the second portion (2P) and the fifth portion (3P); and 


    PNG
    media_image3.png
    306
    233
    media_image3.png
    Greyscale
a penetration weld ([0019]; Fig. 4) that extends through the third portion (50) of the first tab (37), the fourth portion (50) of the second tab (37), and the sixth portion (50) of the third tab (37).  
Zhao further discloses that the electrode plates ([0023]) and their tabs ([0019]) are fayed, i.e. pressed or “squeezed” ([0019]).

However, Zhao fails to disclose a first spacer between a first portion of the first tab and a second portion of the second tab, a second spacer between the second portion of the second tab and a fifth portion of the third tab, the second spacer being separate from the first spacer, and wherein a third portion  of the first tab and a fourth portion of the second tab are joined together adjacent to the second spacer and the first spacer,  a side weld that extends along a side of the first portion of the first tab, the first spacer, the second portion of the second tab, the second spacer, and the fifth portion of the third tab, in that order, and wherein the side weld attaches the first spacer to the second spacer across the second portion of the second tab.

 Poplett discloses an electrode assembly (Fig. 1A; element 102A) for a power source ([0002) in an implantable medical device ([0029]) comprising a first (“one or more anodes”; [0029]) and second electrode plate (“one or more anodes”; [0029]).

Poplett further discloses “several stacked elements including anode connection members may have voids between anode connections members, the voids defined by the absence of cathode layers and separator layers. To interconnect the anode layers, these anode connection members are pressed together” ([0031]). “However, the pressing step can break the anode layers” ([0031]). 

To address this problem, Poplett discloses that “spacers can fill the voids” ([0032])–which correspond to the spaces between tabs shown by Zhao above (Fig. 6A)–formed from the absence of cathode and separator layers. Poplett discloses a first spacer (Fig. 7A; element 704) between a first portion (annotated Fig. 7A; element 1P) of a first tab (Fig. 7A; element 706) and a second portion (annotated Fig. 7A; element 2P) of the second tab (Fig. 7A; element 706), and a second spacer (Fig. 7A; element 704) between the second portion (2P) of the second tab (706) and a fifth portion (annotated Fig. 7A; element 3P) of a third tab (Fig. 7A; element 706),

    PNG
    media_image4.png
    395
    409
    media_image4.png
    Greyscale


Poplett further discloses that the spacers may be connected through “other connection methods” ([0084]). Although, Poplett does not immediately disclose what the “other connection methods” that can be used to accomplish this connection can be, Poplett does disclose a number of connection methods later in the disclosure for the connection of electrode members ([0085]; [0089]). Poplett includes “edge welding” ([0085]; [0089]) in this list. 

Poplett and Zhao are analogous art from the same field of endeavor, namely the fabrication of electrode assemblies for energy storage elements in implantable medical devices. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Zhao by employing the spacers taught by Poplett such that the first spacer is between the first portion of the first tab and the second portion of the second tab, and the second spacer is between the second portion of the second tab and the fifth portion of the third tab disclosed by Zhao. In doing so, one of ordinary skill in the art would reasonably expect to prevent breakage of the anode tabs of Zhao as recognized by Poplett. 

Further, it would have been obvious to one of ordinary skill in the art to have modified Zhao by connecting the spacers and anode portions as desired by Poplett. One of ordinary skill in the art would have had a reasonable and predictable expectation of success in employing any of the connection methods disclosed by Poplett to connect the spacers and anode portions, including the connection method of edge welding. Therefore, it would have been obvious to one of ordinary skill in the art to have employed a side weld that extends along a side of the first portion of the first tab, the first spacer, the second portion of the second tab, the second spacer, and the fifth portion of the third tab, in that order, wherein the side weld attaches the first spacer to the second spacer across the second portion of the second tab in order to connect the spacers as recognized by Poplett in a far more efficient manner than individually welding the anode portions and spacers.

Modified Zhao still fails to disclose wherein the first spacer is separate from the second spacer. However, the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Zhao by employing separate spacers.

Regarding claim 2, modified Zhao discloses all claim limitations of the present invention as set forth above. Modified Zhao further discloses wherein the first portion (1P), the second portion (2P), and the first spacer (Poplett 704) define a first height, and wherein the third portion (50) of the first tab (37) and the fourth portion (50) of the second tab (37) joined together define a second height less than the first height (Fig. 6A).  

    PNG
    media_image2.png
    408
    521
    media_image2.png
    Greyscale



Regarding claim 3, modified Zhao discloses all claim limitations of the present invention as set forth above. Modified Zhao further discloses wherein the third portion (50) of the first tab (37) and the fourth portion (50) of the second tab (37) are in direct contact with each other (Fig. 2) at an interface (Fig. 2; element 50).  

Regarding claim 4, modified Zhao discloses all claim limitations of the present invention as set forth above. Modified Zhao further discloses wherein the penetration weld (Fig. 2 and 4) extends through at least a portion of the interface (Fig. 2; element 50).  

Regarding claim 5, modified Zhao discloses all claim limitations of the present invention as set forth above. Modified Zhao further discloses further comprising an electrically conductive member (Fig. 6A; element 22), 

wherein the third portion (50) of the first tab (37) and the fourth portion (50) of the second tab (37) are connected to the electrically conductive member (22) via the penetration weld ([0020]), 

wherein the electrically conductive member (22) is configured to electrically couple the first tab (37) and the second tab (37) to electronics of a medical device ([0003]).  

Regarding claim 8, modified Zhao discloses all claim limitations of the present invention as set forth above. Modified Zhao further discloses wherein the first electrode plate (18) comprises a first anode plate ([0019]) and the second electrode plate (18) comprises a second anode plate ([0019]), and the third electrode plate (18) comprises a third anode plate ([0019]).  
.  

Regarding claim 9, modified Zhao discloses all claim limitations of the present invention as set forth above. Modified Zhao further discloses wherein the penetration weld (Fig. 2) comprises a laser penetration weld ([0019]).  


Regarding claim 22, modified Zhao discloses all claim limitations of the present invention as set forth above. Modified Zhao further discloses an implantable medical device ([0018]; [0003]) comprising: an outer housing (“a hermetically sealed container”; [0003])); 

and the battery assembly (Fig. 1; element 10) of claim 1 within the outer housing ([0003]).

Zhao further discloses that “implantable medical devices (IMDs) detect and treat a variety of medical conditions in patients” ([0003]). Zhao discloses examples of implantable medical devices comprising processing circuitry ([0003]) including “implantable pulse generators (IPGs) or implantable cardioverter-defibrillators (ICDs)” ([0003]) and “a control module” ([0003]). Lastly, Zhao discloses that the battery of implantable medical devices supplies power to the device so that it can provide electrical therapy to the patient ([0003]).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20060096958 A1) hereinafter Zhao, in view of Poplett (US 2006/0238960 A1), as applied to claim 1 as set forth above, and further in view of Zhao et al. (US 2015/0136840 A1) hereinafter Zhao’2015.

Modified Zhao discloses all limitations of claim 1 as set forth above. However, modified Zhao fails to disclose wherein the first tab, the second tab, and the third tab are formed of at least one of copper, aluminum, titanium, nickel, or alloys thereof.  

Zhao’2015 discloses a battery assembly (“electrochemical cell assembly”; [0024]; Fig. 8; element 50), the assembly (50) comprising: 

an electrode stack (Fig. 1; element 10) comprising a plurality of electrode plates (Fig. 1; element 12), 

wherein the plurality of electrode plates (12) comprises a first electrode plate (Fig. 1; element 12) including a first tab (Fig. 1; element 18) extending from the first electrode plate (12), a second electrode plate (Fig. 1; element 12) including a second tab (Fig. 1; element 18) extending from the second electrode plate (12), and a third electrode plate (Fig. 1; element 12) including a third tab (Fig. 1; element 18); 

    PNG
    media_image5.png
    414
    561
    media_image5.png
    Greyscale


and a penetration weld ([0018]; Fig. 6; element 40; Fig. 7; element 42) that extends through ([0018]) the tabs (18).  

	Zhao’2015 further discloses wherein the tabs (18) are formed of at least one of copper, aluminum, titanium, nickel, or alloys thereof ([0019]).  

Zhao and Zhao’2015 are analogous art from the same field of endeavor namely the fabrication of electrode assemblies comprising tabs joined by a penetration weld. Therefore, it would have been obvious to one of ordinary skill in the art to have employed any of the materials listed by Zhao’2015 as the materials of the tabs of Zhao as the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of
one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20060096958 A1) hereinafter Zhao in view of Poplett (US 2006/0238960 A1) as applied to claim 1 as set forth above and further evidenced by Layosa, C. (2018, March 7). Swaging: A deformation: Misumi blog. MISUMI Blog | Configured to Save Time. Retrieved November 5, 2021, from https://us.misumi-ec.com/blog/swaging-a-deformation/.

Modified Zhao discloses all claim limitations of claim 1 as set forth above. Poplett further discloses that the spacers and anode portions may be connected through “other connection methods” ([0084]). Although, Poplett does not immediately disclose what the “other connection methods” that can be used to accomplish this connection can be, Poplett does disclose a number of connection methods later in the disclosure for the connection of electrode connection members ([0085]; [0089]).Poplett includes “swaging” ([0089])–one method of which is riveting as evidenced by Layosa (pg. 3, “Types of Swaging” section)-  in this list and a combination of other methods ([0089]). Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Zhao by employing a rivet that extends through the first portion of the first tab, the first spacer, the second portion of the second tab, the second spacer, and the fifth portion of the third tab to mechanically fasten the first tab, the first spacer, the second tab, the second spacer, and the third tab to each other. In doing so, one of ordinary skill in the art would have had a reasonable expectation of success connecting the spacers and anode portions as disclosed by Poplett.

Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. 

Applicant argues (pg. 11) that Zhao fails to disclose that the tabs of Zhao, particularly the portions labeled 1P and 2P, may be pressed together. The examiner notes that Zhao discloses that both the tabs (37, [0019]) and the electrode plates (18, [0023]) are fayed (i.e. “squeezed”; [0019]). Therefore, it is the examiner’s position that the portions labeled 1P-3P are indeed pressed if not by virtue of their connection to the electrode plates then by the fact that the portions labeled 1P-3P are part of the tabs 37 (which extend from the electrode plates 18) that Zhao discloses are fayed. 

Applicant argues that one of ordinary skill in the art would have placed the spacers in the area of the penetration weld, instead of the areas labeled 1P-3P (pg. 11). The examiner notes that one of ordinary skill in the art would have had motivation to employ the spacers anywhere in the electrode assembly where voids are formed (“the voids defined by the absence of cathode layers and separator layers”; [0031]) and connection members are pressed together ([0031]). As previously explained, the areas 1P-3P meet these requirements. Therefore, one of ordinary skill in the art would have had good reason to try employing the spacers in these areas. 

Applicant argues (pg. 12) that modified Zhao fails to disclose the second spacer separate from the first spacer. The examiner concedes this point. However, the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art to have further modified Zhao by employing separate spacers.

Applicant argues that one of ordinary skill in the art would not have modified the assembly of Zhao such that “a side weld that extends along a side of the first portion of the first tab, the first spacer, the second portion of the second tab, the second spacer, and the fifth portion of the third tab, in that order, and wherein the side weld attaches the first spacer to the second spacer across the second portion of the second tab”, as the spacers of Poplett are already connected on one side (Poplett Fig. 7A) by a main spacer body 702 (pg. 12). Applicant further argues that a side weld employed in modified Zhao would have therefore been duplicative and unnecessary (pg. 12). 

The examiner notes that Poplett explicitly discloses that “a connection of a spacer members 704A, 704B, .. .., 704'N to anodes 706A, 706B, ..., 706N can include stake welding, or other connection methods” ([0084]), thereby providing motivation to connect a side of the first portion of the first tab, the first spacer, the second portion of the second tab, the second spacer, and the fifth portion of the third tab, in that order. Applicant argues that Poplett fails to disclose edge welding for the connection of the spacers (pg. 12). Although, Poplett does not immediately disclose what the “other connection methods” that can be used to accomplish this connection can be, Poplett does disclose a number of connection methods later in the disclosure for the connection of electrode connection members ([0085]; [0089]). It would have been obvious to one of ordinary skill in the art to have tried any of these connection methods, including edge welding ([0085]; [0089]) and riveting ([0089]) in order to connect the spacers and the anode portions, as a simple substitution of one known method for another to obtain the predictable result of a connection. Therefore, the connection of the spacers would not have been duplicative or unnecessary, as side welding the entire stack of spacers and anode portions at the same time would have proved far more efficient than individually welding the anode portions and spacers.

 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728       

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728